—Order, Supreme Court, Bronx County (Kenneth Thompson, Jr., J.), entered July 24, 1996, setting aside a jury verdict of $2.5 million as excessive and ordering a new trial unless plaintiff accepted a total reduced sum of $216,007 in damages, consisting of *201$60,000 for past pain and suffering, $100,000 for future pain and suffering, $8,007 for past medical expenses, $18,000 for future medical expenses, and $15,000 each for past and future loss of services, unanimously modified, on the facts, to increase the amount to which plaintiff must stipulate to avoid a new trial to $200,000 and $500,000 for past and future pain and suffering, respectively, and otherwise affirmed, without costs.
The 58 year old plaintiff was engaged in construction work on the street in midtown Manhattan when defendant drove his taxi cab onto the site, hitting plaintiff from behind. The trial evidence established that plaintiff suffered a fractured ankle and two herniated disks resulting in severe pain, but did not require surgery. Based on the evidence presented in this case, the trial court’s determination that the jury award as to medical expenses and loss of services deviated from reasonable compensation was appropriate. However, the court’s reduced awards for pain and suffering are inadequate under the circumstances of this case, and we increase such awards to the extent indicated. Should plaintiff stipulate to such reduction of the jury verdict, the award should be structured in compliance with CPLR article 50-B.
Concur — Rosenberger, J. P., Wallach, Williams and Tom, JJ.